DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 2 ll. 13-21 and Pg. 6 ll. 3-9, filed 03/01/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 103 Rejection for Claims 1 and 10 within the Non-Final Rejection submitted 10/01/2021 has been withdrawn. Further, the drawings submitted as part of the Publication submission (US 20210063095) are acceptable, therefore the drawing objection as part of the Non-Final (10/01/2022) is hereby withdrawn.

Reasons for Allowance
This action is in response to the reply filed 03/01/2022. The allowed claims are 1-15. The closest prior art of record is Pawlick (USP 9335098), Cox (USP 5121613) and French (USP 1787444).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the plate having any horizontal surface that allows for horizontal translation of the frame assembly, as proffered by the Applicant in the Arguments submitted 03/01/2021.  Although Pawlick discloses a rigid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763